In a habeas corpus proceeding, the appeal, as limited by appellant’s *717brief, is from so much of a judgment of the Supreme Court, Kings County, dated July 25, 1973, as vacated a parole detainer which had been filed against relator, without prejudice to the filing of a new one after which relator shall be given a preliminary hearing as promptly as convenient. Judgment affirmed insofar as appealed from, without costs. No opinion. Gulotta, P. J., Hopkins, Martuscello, Shapiro and Christ, JJ., concur.